UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7743


JOHNNIE GATHERS,

                  Plaintiff - Appellant,

             v.

DEPARTMENT OF CORRECTIONAL; LIEUTENANT BRAYBOY; SERGEANT
HEYWARD; SERGEANT JONES; OFFICER MORRIS, all sued in their
individual capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:09-cv-00035-HMH)


Submitted:    December 17, 2009             Decided:   January 7, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Gathers, Appellant Pro Se.       Bradford Cary Andrews,
Samuel F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER,
PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnnie      Gathers    appeals      the    district       court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.       § 1983    (2006)      complaint.         We    have

reviewed the record and find no reversible error.                           Accordingly,

we     affirm    for     the   reasons       stated       by    the     district     court.

Gathers v. Dep’t of Corr., No. 9:09-cv-00035-HMH (D.S.C. Sept.

2, 2009).       We deny Gathers’ motion for injunctive relief and his

“default motion taken against defendants.”                             We dispense with

oral    argument       because      the     facts    and       legal    contentions      are

adequately      presented      in     the    materials         before    the   court      and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                              2